SANDERS, Chief Justice.
Herbert Joseph was convicted of aggravated rape, a violation of LSA-R.S. 14:42, and sentenced to life imprisonment. He now appeals his conviction and sentence, relying upon a single bill of exceptions.
The bill was reserved when, at the trial, a witness for the state was shown certain items of clothing and, in response to the State’s questions, identified them as those worn by the rape victim. The objection raised by the defense and overruled by the court was that the State should have tested the witness’ remembrance of the victim’s clothing before the articles were exhibited.
The record affirmatively reflects, however, that the witness had already testified before the identification that the victim was wearing black pants and a long sleeved white sweater. We also note that the victim, herself, took the stand and positively identified the garments as those she was wearing on the night of the rape. The garments were introduced into evidence without objection.
*243Considering these circumstances, we find no merit in the bill of exceptions.
An examination of the proceedings discloses no error patent on the face of the record that we note in the absence of a bill of exceptions. See LSA-C.Cr.P. Art. 920.
For the reasons assigned, the conviction and sentence are affirmed.